Exhibit 10.1
EMPLOYMENT AGREEMENT
     D3 Technologies Inc., a California corporation (“Corporation”), a wholly
owned subsidiary of LMI AEROSPACE, INC. (“Parent”), a Missouri corporation, and
Richard L. Johnson (“Employee”) hereby agree as follows
     1. Employment. The Corporation hereby employs Employee, and Employee
accepts employment from the Corporation, upon the terms and conditions
hereinafter set forth. Any and all employment agreements heretofore entered into
between the Corporation and Employee are hereby terminated and cancelled, and
each of the parties hereto mutually releases and discharges the other from any
and all obligations and liabilities heretofore or now existing under or by
virtue of any such employment agreements, it being the intention of the parties
hereto that this Agreement, effective immediately, shall supersede and be in
lieu of any and all prior employment agreements between them.
     2. Term of Employment.
          (A) The initial term of Employee’s employment under this Agreement
shall commence on November 1, 2010 and shall terminate on January 1, 2014;
provided, however, that this Agreement shall be automatically extended for
additional terms of one year each unless not later than October 31 of any year
beginning in 2013, either party has given written notice to the other party of
its or his intention not to extend the term of this Agreement; and provided,
further, that the term of employment may be terminated upon the earlier
occurrence of any of the following events:
          (1) Upon the termination of the business or corporate existence of the
Corporation;
          (2) At the Corporation’s option, in the event the Corporation
determines that Employee has substantially failed to perform the duties required
of him hereunder
          (3) Upon the death of the Employee;
          (4) At the Corporation’s option, if Employee shall suffer a permanent
disability; (For the purposes of this Agreement, “permanent disability” means
any physical or mental impairment that renders the Employee unable for a period
of six (6) months or more to perform the essential job functions of his
position, even with reasonable accommodation, as determined by a physician
selected by the Corporation.) The Employee acknowledges and agrees that he shall
voluntarily submit to a medical or psychological examination for the purpose of
determining his continued fitness to perform the essential functions of his
position whenever requested to do so by the Corporation. If the Corporation
elects to terminate the employment relationship on this basis, the Corporation
shall notify the Employee or his representative in writing and the termination
shall become effective on the date that such notification is given;

 



--------------------------------------------------------------------------------



 



          (5) At the Corporation’s option, upon ten (10) calendar days’ written
notice to Employee, in the event of any material breach or default by Employee
of any of the terms of this Agreement or of any of Employee’s duties or
obligations hereunder. In lieu of providing ten (10) calendar days’ advance
written notice, the Corporation, at its sole option, may terminate the
Employee’s services immediately and pay him an amount that is equivalent to ten
(10) calendar days of his salary, less any deductions required by law;
          (6) At the Corporation’s option, without any advance notice, in the
event that the Employee engages in conduct which, in the judgment of the
Corporation (provided such judgment is not arbitrarily or capriciously
exercised), (1) constitutes dishonesty of any kind (including, but not limited
to, any misrepresentation of facts or falsification of records) in Employee’s
relations, interactions or dealings with the Corporation or its customers;
(2) constitutes a felony; (3) potentially may or will expose the Corporation to
public disrepute or disgrace, or potentially may or will cause harm to the
customer relations, operations or business prospects of the Corporation;
(4) constitutes harassment or discrimination towards any person associated with
the Corporation, whether an employee, agent or customer, based upon that
person’s race, color, national origin, sex, age, disability, religion, or other
protected status; (5) reflects disruptive or disorderly conduct, including but
not limited to, acts of violence, fighting, intimidation or threats of violence
against any person associated with the Corporation, whether an employee, agent
or customer, or possessing a weapon while on the Corporation’s premises or while
acting on behalf of the Corporation; (6) is indicative of abusive or illegal
drug use while on the Corporation’s premises or while acting on the
Corporation’s behalf; or (7) constitutes a willful violation of any governmental
rules or regulations; or
          (7) At the Employee’s option, after providing the Corporation with at
least thirty (30) calendar days advance written notice of his intention to
terminate the employment relationship.
          If employment is terminated for any of the reasons set forth in
subparagraphs (3) through (7) of this section 2(A), Employee shall be entitled
to receive only the Base Salary (as that term is hereinafter defined) accrued
but unpaid as of the date of the termination and shall be ineligible to receive
any additional compensation or severance pay. If, on the other hand, employment
is terminated by the Corporation during the term of this Agreement for any
reason other than those set forth in paragraphs (3) through (7) of this section
2(A), subject to the conditions set forth in paragraphs 2(C) and (D) of this
Agreement, the Corporation shall provide severance pay to Employee in an amount
based upon his length of service with the Corporation. Specifically, the
Corporation shall provide Employee with six (6) months of Base Salary if he has
less than five (5) years of service with the Corporation as of the date of his
termination and with twelve (12) months of Base Salary if he has five (5) or
more years of service with the Corporation as of the date of his termination.
Such severance pay shall be paid in equal monthly installments commencing
immediately after the termination. Notwithstanding the foregoing, if at the time
of Employee’s termination, Employee is

-2-



--------------------------------------------------------------------------------



 



considered a ‘specified employee’ within the meaning of Section 409A(a)(2) of
the Code, and if any payment that Employee becomes entitled to under this
Agreement would be considered deferred compensation subject to Section 409A of
the Code, then no such payment shall be payable prior to the date that is
earlier of (1) six months and one day after Employee’s termination, or
(2) Employee’s death, and the initial payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for application of this provision.
     (B) If employment is terminated in conjunction with a change in the control
of the Corporation or the Parent or in conjunction with the sale of
substantially all of the operating assets of the Corporation or the Parent, the
Corporation will provide Employee with severance pay under the circumstances
specified in subparagraphs (1) and (2) of this paragraph (B), and the conditions
set forth in paragraphs 2(C) and (D) of this Agreement. For the purposes of this
Agreement, a “change in control” is defined as the sale of substantially all of
the operating assets of the Corporation or the Parent or the acquisition of more
than fifty percent (50%) of the stock of the Corporation or the Parent by a
group of shareholders or an entity which acquires control of the Corporation or
the Parent (a “Purchaser”).
          (1) If the change in control or the sale results in the involuntary
termination of Employee or results in the Employee electing to terminate his
employment for Good Reason (as defined in paragraph 2(E)), the Corporation shall
provide Employee with severance pay in an amount that is equal to two times his
annual Base Salary and shall pay Employee any reasonably anticipated Performance
Bonus for the fiscal year in which he was terminated on a prorated basis.
          (2) If Employee voluntarily terminates his employment without Good
Reason (as defined in paragraph 2(E)) within ninety (90) days after the change
in control or the sale, the Corporation shall provide Employee with six
(6) months of Base Salary if he has less than five (5) years of service with the
Corporation as of the date of his termination and with twelve (12) months of
Base Salary if he has five (5) or more years of service with the Corporation as
of the date of his termination.
     (C) The severance pay provided for in section 2(B) of this Agreement shall
be paid in equal monthly installments commencing immediately after the
termination. Notwithstanding the foregoing, if at the time of Employee’s
termination, Employee is considered a ‘specified employee’ within the meaning of
Section 409A(a)(2) of the Code, and if any payment that Employee becomes
entitled to under this Agreement would be considered deferred compensation
subject to Section 409A of the Code, then no such payment shall be payable prior
to the date that is earlier of (1) six months and one day after Employee’s
termination, or (2) Employee’s death, and the initial payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for application of this provision. For purposes of
calculating the present value of the severance pay, the discount rate shall be
the prime rate quoted in the Wall Street Journal on the day the Corporation
elects to pay the present value of the severance pay in a lump sum.

-3-



--------------------------------------------------------------------------------



 



     (D) Notwithstanding anything to the contrary, (i) the amount of severance
pay provided under this Agreement shall not under any circumstances exceed the
limitations set forth in § 280G of the Code, and (ii) the Corporation’s
obligation to pay the severance pay provided for in this section 2 shall be
conditioned on Employee’s execution of a written release satisfactory to the
Corporation.
     (E) For the purposes of paragraph 2(B), “Good Reason” shall mean the
occurrence of any of the following events: (1) a significant reduction of
Employee’s duties, authority or responsibilities relative to Employee’s duties,
authority or responsibilities as in effect immediately prior to such reduction;
(2) the Purchaser requiring Employee to relocate his primary work office to a
facility or location more than fifty (50) miles from Employee’s then-present
location; or (3) the Purchaser refusing to offer full time employment to
Employee on terms comparable to those provided by the Corporation prior to the
acquisition.
     (F) Any severance payment made under the terms of this agreement shall be
contingent upon the execution of a severance agreement and a release of claims
between the Employee and the Corporation.
     3. Compensation.
     (A) During the period from November 1, 2010 to December 31, 2011, the
Corporation shall compensate Employee for Employee’s services rendered hereunder
by paying to Employee the annual salary (the “Base Salary”) of Three Hundred
Thousand Dollars ($300,000.00), less any authorized or required payroll
deductions. During the period from January 1, 2012 to December 31, 2012, the
Employee’s Base Salary shall be Three Hundred Nine Thousand Dollars
($309,000.00), less any authorized or required payroll deductions. During the
period from January 1, 2013 to December 31, 2013, the Employee’s Base Salary
shall be Three Hundred Eighteen Thousand Dollars ($318,000.00), less any
authorized or required payroll deductions. Thereafter, as long as this Agreement
remains in effect, the annual Base Salary that the Corporation shall pay to the
Employee for his services rendered hereunder will be Three Hundred Eighteen
Thousand Dollars ($318,000.00), less any authorized or required payroll
deductions. Payment of this salary will be made in accordance with the payroll
policies of the Corporation in effect from time to time.
     (B) The Corporation shall pay to Employee a signing bonus of One Hundred
Thousand Dollars ($100,000.00), less any authorized or required payroll
deductions, payable as follows: Fifty Thousand ($50,000.00) upon the
commencement of employment; and Fifty Thousand ($50,000.00) six months after
Employee’s commencement of employment, provided the Employee is employed at that
time.
     (C) With respect to each complete fiscal year of the Corporation after 2010
during which (i) the Employee is employed under the terms of this Agreement as
of the first day of the following fiscal year, and (ii) the Corporation’s
“Annual Income from Operations” (as that term

-4-



--------------------------------------------------------------------------------



 



is hereinafter defined) is more than Three Million Dollars ($3,000,000.00), the
Corporation shall pay to Employee, in addition to the Base Salary, an annual
“Performance Bonus”.
               (1) The amount of the 2011, 2012, and 2013 Performance Bonus (if
any) shall be calculated in a manner consistent with the past practice of the
Corporation, but awarded in the sole discretion of the Chief Executive Officer
of the Parent, with the consent of the Compensation Committee and the Board of
Directors of the Parent, shall be equal to Seven Tenths of One Percent (0.7%),
Eight and One-Half Tenths of One Percent (0.85%), and One Percent (1.00%) of the
Corporation’s Annual Income from Operations, respectively.
     For purposes of the calculation of the Performance Bonus, the Corporation’s
“Annual Income from Operations” means the consolidated Income from Operations of
the Corporation and its subsidiaries, for a given fiscal year, as determined by
the firm of independent certified public accountants providing auditing services
to the Corporation, using generally accepted accounting principles consistently
applied, and calculated without regard to (a) federal and state income tax,
(b) any interest expense or other income and expense as they appear on the
Corporation’s annual audited financial statements, and (c) any income or loss
attributable to any other corporation or entity (including the assets of a
corporation or entity that constitute an operating business) acquired by or
merged into the Corporation subsequent to the effective date of this Agreement.
Annual Income from Operations may be further adjusted by the Corporation in a
manner that is consistent with past practice as applicable to all employees
eligible to receive a performance bonus based on Annual Income from Operations.
The Corporation shall pay to Employee any Performance Bonus due the Employee
hereunder not later than fifteen (15) days after the receipt by the Corporation
of its annual audited financial statements, which the Corporation expects to
receive within ninety (90) days after the end of each fiscal year of the
Corporation.
     (D) In addition to the Base salary and Performance Bonus (if any), Employee
shall be entitled to receive such bonus compensation as the Board of Directors
of the Parent may authorize from time to time. However, for the fiscal year
2010, the Corporation shall pay Employee a performance bonus of Fifty Thousand
Dollars ($50,000.00) payable not later than (15) days after the receipt by the
corporation of its 2010 audited financial statements.
     (E) Except for fiscal year 2010, the Parent retains the right to modify or
adjust the manner in which the Performance Bonus is calculated in the event that
the Corporation or Parent either acquires the assets of another entity, or any
portion thereof, or sells its assets, or any portion thereof, to another entity.
     (F) Notwithstanding anything to the contrary in this Section 3 or elsewhere
herein, in accordance with Parent’s incentive payment clawback policy (“Clawback
Policy”), a copy of which is attached hereto as Exhibit 1, if, within thirty six
(36) months preceding the date on which an accounting restatement is required to
be made by Parent due to the material non-compliance with any financial
reporting requirements under the securities laws of the United States
(“Restatement”), then, in such event, the Corporation shall recover the amount
by which the amount of “incentive-based compensation” within the meaning of such
term for purposes of the Dodd-Frank Clawback Provision (defined below) paid to
Employee during such three-year

-5-



--------------------------------------------------------------------------------



 



period (“Payment Amount”) exceeds the amount that would have been paid to the
Employee had such incentive-based compensation been calculated based upon such
restated results (“Excess Payment Amount”). Executive hereby agrees that he
shall promptly repay to the Corporation the Excess Payment Amount received by
Employee pursuant to this Agreement. Employee acknowledges his understanding
that no misconduct on the part of Employee is required to trigger his obligation
to pay such Excess Payment Amount so that such requirement is applicable
regardless of whether any action or inaction on his part led to or was in any
way responsible for the Restatement triggering his obligation to repay the
Excess Payment Amount.
     Employee further acknowledges his understanding that the Clawback Policy of
Parent was designed to meet the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Clawback
Provision”). Accordingly, to the extent of any inconsistency between the
Clawback Policy of Parent and the Dodd-Frank Clawback Provision, the Dodd-Frank
Clawback Provision shall prevail. Additionally, to the extent that future rules
and regulations are promulgated by the Securities and Exchange Commission or any
other federal regulatory agency that would add to, modify or supplement the
Dodd-Frank Clawback Provision (“Revision”), then the Clawback Policy of Parent
shall be deemed modified to the extent required to make the Parent’s Clawback
Provision consistent with the Dodd-Frank Clawback Provision, giving effect to
such Revision, and that Parent’s Clawback Policy, as so revised, shall be deemed
applicable to this Section 3.
     4. Duties of Employee
     (A) Employee shall serve as President for the Corporation or in such other
positions as may be determined by the Board of Directors of the Parent, and
Employee shall perform such duties on behalf of the Corporation and its
subsidiaries by such means, at such locations (subject to paragraph 2(E)(2)),
and in such manner as may be specified from time to time by the officers or
Board of Directors of the Parent.
     (B) Employee agrees to abide by and conform to all rules established by the
Corporation applicable to its employees.
     (C) Employee acknowledges that he is being employed as a full-time
employee, and Employee agrees to devote so much of Employee’s entire time,
attention and energies to the business of the Corporation as is necessary for
the successful operation of the Corporation and shall endeavor at all times to
improve the business of the Corporation. Employee shall not accept any business
commitments other than with the Corporation without the advance written consent
of the Corporation’s President.
     5. Expenses. During the period of Employee’s employment, except as
otherwise specifically provided in this Agreement, the Corporation will pay
directly, or reimburse Employee for, all items of reasonable and necessary
business expenses approved in advance by the Corporation if such expenses are
incurred by Employee in the interest of the business of the Corporation. The
Corporation shall also reimburse Employee for automobile expenses incurred by
Employee in the performance of Employee’s duties hereunder. The amount of such
reimbursement shall be in accordance with the automobile expense reimbursement
policy adopted (and as it may be modified from time to time) by the Parent’s
Board of Directors. All

-6-



--------------------------------------------------------------------------------



 



such expenses paid by Employee will be reimbursed by the Corporation upon
presentation by Employee, from time to time (but not less than quarterly), of an
itemized account of such expenditures in accordance with the Corporation’s
policy for verifying such expenditures.
     6. Fringe Benefits
     (A) Employee has agreed to provide his own health insurance at his own
cost, and his salary has been increased accordingly. Notwithstanding the
foregoing, Employee shall be entitled to participate in any dental, accident and
life insurance program and other benefits which have been or may be established
by the Corporation. Employee shall be entitled to participate in any dental,
accident and life insurance program and other benefits on the same basis as
other salaried employees of the Corporation. However, should Employee elect to
participate in the health insurance program established by the Corporation, the
Employee’s cost of participation will be the full cost of the insurance to the
Corporation, and his salary shall be decreased accordingly.
     (B) Employee shall be entitled to an annual vacation without loss of
compensation for such period as may be determined by the Board of Directors of
the Parent.
     (C) The Corporation shall furnish to the Employee during the term of his
employment an automobile selected by the Corporation to aid the Employee in the
performance of his duties. Upon agreement of the Corporation and the Employee,
the Corporation may, in lieu of the automobile, provide the Employee with a Six
Thousand Dollar ($6,000.00) annual automobile allowance.
     (D) Location: The location of Employee’s principle place of employment
shall be in the Corporations offices in San Diego, California, however Employee
agrees to travel and perform services outside of this area as necessary for the
completion of his duties.
     7. Covenants of Employee.
          (A) The terms “Confidential Information” and “Trade Secrets” as used
in this Agreement mean any information which derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. Confidential Information and Trade Secrets include, but are not limited
to:
               (i) computer programs, software and firmware, system
documentation, and data processing;
               (ii) marketing, sales, pricing, cost, and budgeting data;
               (iii) marketing, sales, and service proposals;
               (iv) business plans and projections;
               (v) management and recruiting practices;
               (vi) information regarding the development and performance of
processes;

-7-



--------------------------------------------------------------------------------



 



               (vii) financial and business data relating to the Corporation or
the Parent, including, but not limited to, employee lists, salaries and
benefits, personnel skills, training and abilities, and management;
               (viii) customer contacts, proposals or agreements;
               (ix) customer cost and pricing information;
               (x) financial information; and
               (xi) customer lists and customer and prospective customer
information.
          (B) During the term of Employee’s employment with the Corporation and
for all time thereafter, Employee covenants and agrees that Employee will not in
any manner directly or indirectly, except as required in Employee’s duties to
the Corporation, disclose or divulge to any person, entity, firm or company
whatsoever, or use for Employee’s own benefit or the benefit of any other
person, entity, firm or company, directly or indirectly, any Confidential
Information or Trade Secrets, knowledge, documents, data, or other information,
in whatever form maintained, obtained by, or known to Employee as result of the
employment relationship with Corporation and Parent, the parties hereto
stipulating, as between them that disclosure of the same to or use of the same
by third parties would greatly affect the effective and successful conduct of
the business of the Corporation and the goodwill of the Corporation, and that
any breach of the terms of this subparagraph (B) shall be a material breach of
this Agreement.
          (C) During the term of Employee’s employment with the Corporation and
for a period of one (1) year (the “Covenant Term”) after cessation for whatever
reason of such employment (except as hereinafter provided in subparagraph D of
this paragraph 7), Employee covenants and agrees that Employee will not in any
manner directly or indirectly, either as an employee, employer, lender, owner,
technical assistant, partner, member, agent, principal, broker, advisor,
consultant, manager, shareholder, director, or officer, or in any other
capacity, on Employee’s behalf or on behalf of any person, firm, partnership,
entity or corporation, or by any agent or employee:
               (i) use Trade Secrets or Confidential Information to call upon,
solicit, contact, divert, take away, do business with or attempt to call upon,
solicit, contact, divert, take away or do business with any customer of the
Corporation or any potential customer of the Corporation. A potential customer
is any entity with which the Corporation or Employee had significant contacts in
an effort to obtain business.
               (ii) solicit the services of, interfere with the employment or
business relationship of, or endeavor to employ any employee or independent
contractor of the Corporation who worked as an Executive and/or Engineer at the
Corporation within a period of one (1) year prior to the date of termination of
Employee’s employment with Corporation.
          (D) The parties agree that the Covenant Term provided for in the
preceding subparagraph (C) shall be:
               (i) reduced to six (6) months in the event all of the operating
assets or all of the common stock of the Corporation or the Parent is sold to
any entity or individuals unaffiliated with the Corporation or the Parent, its
successors or assigns; or

-8-



--------------------------------------------------------------------------------



 



               (ii) eliminated if the business currently operated by the
Corporation or the Parent is terminated and the assets of the Corporation or the
Parent are liquidated.
          (E) All the covenants of Employee contained in this paragraph 7 shall
be construed as agreements independent of any other provision of this Agreement,
and the existence of any claim or cause of action against the Corporation,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Corporation of these covenants.
          (F) It is the intention of the parties to restrict the activities of
Employee under this paragraph 7 only to the extent necessary for the protection
of legitimate business interests of the Corporation and the Parent, and the
parties specifically covenant and agree that should any of the provisions set
forth therein, under any set of circumstances not now foreseen by the parties,
be deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.
          8. Documents. Upon cessation of Employee’s employment with the
Corporation, for whatever reason, all company property, including, but not
limited to, all documents, records (including without limitation, customer
records), books, notebooks, records, personal notes, list of customers, and all
reproductions, duplicates, contracts and correspondence pertaining to the
Corporation’s customers statements or correspondence, including copies thereof,
relating to the business of the Corporation or the Parent then in Employee’s
possession, whether prepared by Employee or others, will be delivered to and
left with the Corporation, and Employee agrees not to retain copies of the
foregoing documents without the written consent of the Corporation.
          9. Remedies. In the event of the breach by Employee of any of the
terms of this Agreement, notwithstanding anything to the contrary contained in
this Agreement, the Corporation may terminate the employment of Employee in
accordance with the provisions of paragraph 2 of this Agreement. It is further
agreed that any breach or evasion of any of the terms of this Agreement by
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled. In
addition to any other remedies that it may have in law or equity, the
Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor’s business
controlled, directly or indirectly, by the Employee. No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise. The election of any one or
more remedies by the Corporation or the Parent shall not constitute a waiver of
the right to pursue other available remedies. Employee expressly agrees to pay
all reasonable costs and attorneys’ fees incurred by the Corporation or the
Parent, if either the Corporation or Parent is a prevailing party in any
litigation commenced in order to enforce the Employee’s obligations under this
Agreement.
     10. Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any court
of competent jurisdiction, this

-9-



--------------------------------------------------------------------------------



 



Agreement, subject to subparagraph 7(F) hereof, shall continue in full force and
effect and shall be interpreted as if such invalid agreements or covenants were
not contained herein.
     11. Entire Agreement. This Agreement constitutes the entire agreement
between the Corporation and the Employee with respect to the subject matter
hereof and supersedes all prior proposals, negotiations, representations,
communications, writings, outlines and agreements between the Corporation and
the Employee with respect to the subject matter hereof, whether oral or written,
which shall be of no further force and effect. No amendments to this Agreement,
except as expressly provided herein to the contrary, may be made except by a
writing signed by both parties.
     12. Waiver or Modification. No waiver or modification of this Agreement or
of any covenant, condition or limitation herein shall be valid unless in writing
and duly executed by the party to be charged therewith, and no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Agreement, or the rights or obligations of the parties hereunder, unless
such waiver or modification is in writing, duly executed as aforesaid, and the
parties further agree that the provisions of this Paragraph may not be waived
except as herein set forth. Failure of a party to exercise or otherwise act with
respect to any of its rights hereunder in the event of a breach of any of the
terms or conditions hereof by the other party shall not be construed as a waiver
of such breach nor prevent the other party from thereafter enforcing strict
compliance with any and all of the terms and conditions hereof.
     13. Assignability. This Agreement may be assigned by the Corporation to
another entity which purchases substantially all of the assets of the
Corporation or the Parent or acquires a majority of the stock of the Corporation
or the Parent. The services to be performed by Employee hereunder are personal
in nature and, therefore, Employee shall not assign Employee’s rights or
delegate Employee’s obligations under this Agreement, and any attempted or
purported assignment or delegation not herein permitted shall be null and void.
     14. Successors. Subject to the provisions of paragraph 13, this Agreement
shall be binding upon and shall inure to the benefit of the Corporation and
Employee and their respective heirs, executors, administrators, legal
administrators, successors and assigns.
     15 Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been given if
delivered personally or mailed by certified or registered mail, return receipt
requested, if to the Corporation, to:
D3 Technologies Inc.
C/O Ronald S. Saks, Vice President
LMI AEROSPACE, INC.
P.O. Box 900
St. Charles, MO 63302-0900
and, if to Employee, to:
Richard L. Johnson
101 Palm Grove Drive
Savannah, GA 31410
or to such other address as may be specified by either of the parties in the
manner provided under this paragraph 15.

-10-



--------------------------------------------------------------------------------



 



     16. Construction. This Agreement shall be deemed for all purposes to have
been made in the State of Missouri and shall be governed by and construed in
accordance with the laws of the State of Missouri, notwithstanding either the
place of execution hereof, nor the performance of any acts in connection
herewith or hereunder in any other jurisdiction.
     17. Venue. The parties hereto agree that any suit filed arising out of or
in connection with this Agreement shall be brought only in the United States
District Court for the Eastern District of Missouri, unless that court lacks
jurisdiction, in which case such action shall be brought only in the Circuit
Court for St. Charles County, Missouri.
     18. Disclosure of Existence of Agreement. To preserve the respective rights
under this Agreement, the parties may advise any third party of the existence of
this Agreement and its terms, and each party specifically releases and agrees to
indemnify and hold the other party harmless from any liability for doing so.
     19. Opportunity to Review. The parties hereby represent and warrant that
they have had an opportunity to review this Agreement and consult their
respective attorneys about the Agreement, and understand the meaning and effect
of each paragraph of this Agreement.
[Remainder of Page Intentionally Blank — Signature Page Follows]

-11-



--------------------------------------------------------------------------------



 



The parties have executed this Agreement as of November 1, 2010.

            D3 TECHNOLOGIES INC.
(“Corporation”)
      By:   /s/ Ronald S. Saks         Ronald S. Saks, Vice President           
          /s/ Richard L. Johnson       Richard L Johnson      (“Employee”)   

-12-



--------------------------------------------------------------------------------



 



         

Exhibit 1
LMI Aerospace, Inc.
Policy for Recoupment of Incentive Compensation
     If LMI Aerospace, Inc. (the “Company”) is required to prepare an accounting
restatement for any fiscal quarter or year commencing after May 31, 2010 due to
the material non-compliance of the Company with any financial reporting
requirement under the securities laws, the Company shall recover any
incentive-based compensation (including stock options) paid to any current or
former executive officer during the three-year period preceding the date on
which the Company is required to prepare a restatement. The amount to be
recovered is the excess of the amount originally paid to the executive officer
based on the incorrect financial statements over the amount that would have been
paid under the restated financials.
     This Policy for Recoupment of Incentive Compensation (“Policy”) is intended
to comply with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Clawback Provision”). Accordingly, to the extent
of any inconsistency between this Policy and of the Dodd-Frank Clawback
Provision, the Dodd-Frank Clawback Provision shall prevail. Additionally, to the
extent that future rules and regulations are promulgated by the Securities and
Exchange Commission or any other federal regulatory agency that would add to,
modify or supplement the Dodd-Frank Clawback Provision (each, a “Modification”),
then this Policy shall deemed modified to the extent required to make this
Policy consistent with the Dodd-Frank Clawback Provision, giving effect to such
revision as of the date upon which such Modification becomes or would otherwise
be deemed to be effective.

 